Citation Nr: 0715130	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  91-17 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the residual 
conditions of a left mandible fracture with temporomandibular 
joint (TMJ) pain, now rated as 20 percent disabling. 

2.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), now rated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an increased rating for the residual conditions of a 
left mandible fracture and from a September 1999 decision of 
the RO that granted service connection for PTSD, with a 10 
percent rating, effective in July 1992, and a 30 percent 
rating, effective in July 1999.  

In May 1992, the Board denied an increased schedular rating 
but granted an additional extraschedular rating for the left 
mandible fracture.  In September 1996, the Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision to 
grant an extraschedular rating because the Board lacked the 
authority to grant an increased rating on that basis.  The 
Court vacated and remanded the decision to deny an increased 
schedular rating for further evidentiary development.  In May 
1997, August 1998, and July 2000, the Board remanded the 
claim for further development.  In October 2004, the RO 
granted an increased schedular rating of 20 percent, and the 
appeal is now before the Board for adjudication.  

In October 2005, the RO granted an increased rating of 50 
percent for PTSD, effective in March 2005.  

In February 2002, the veteran requested a hearing before the 
Board sitting at the RO, but he withdrew the request in 
writing in May 2002.  


FINDINGS OF FACT

1.  The veteran's residual conditions of a left mandible 
fracture and TMJ pain are manifested by an inter-incisal 
limitation of motion in the range of 21 to 30 millimeters.  
The veteran's chronic pain is not clearly supported by 
pathology, and there is no significant additional functional 
limitation due to pain.    

2.  The veteran's PTSD is manifested by anxiety, 
sleeplessness, irritability, nightmares, startle reaction, 
avoidance of crowds, and occasional auditory hallucinations 
and intrusive thoughts related to his combat experiences.  
The veteran's symptoms resulted in staged increased 
impairment of social and occupational functioning.  The 
veteran has no speech, thought process, or memory deficits.  
His judgment and insight are fair to good.  There are no 
panic attacks, obsessive rituals, spatial disorientation, or 
violent confrontations.  The veteran is able to perform all 
activities of daily living and possesses skills suitable for 
solitary, lightly supervised occupations.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the residual 
conditions of a left mandible fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150, Diagnostic 
Code 9905 (1992); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45. 
5.59, 4.73, Diagnostic Code 5325, 4.150, Diagnostic Codes 
9903, 9904 (2006). 

2.  The criteria for an increased initial rating for PTSD 
have not been met.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.16, 4.125, 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001; rating 
decisions in December 1989, July 1992, September 1999, 
October 2004, and October 2005; statements of the case in 
April 1990 and January  2002; and supplemental statements of 
the case in February 1998, March 1998, November 1999, March 
2003, and October 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2005 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a vehicle operator in the U.S. Marine 
Corps including combat service in the Republic of Vietnam 
from December 1966 to January 1968.  He contends that the 
residual conditions of a left mandible fracture and his PTSD 
symptoms are more severe, and he seeks higher ratings.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1, 4.3, 4.7; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).   

Since the veteran timely appealed the rating initially 
assigned for PTSD, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  Entitlement to 
compensation for a left mandible fracture has already been 
established and for an increase in the disability rating, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Amended rating criteria can be applied only for periods from 
and after the effective date of a regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 
65 Fed. Reg. 33,422 (May 23, 2000).
Left Mandible Fracture

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.   See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology. 
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; see DeLuca, supra.

The regulations for evaluation of dental disorders changed 
effective February 17, 1994.   See 59 Fed. Reg. 2,529 (Jan. 
18, 1994).                     

Under the old criteria, limitation of motion of 
temporomandibular articulation warranted a 10 percent rating 
for any definite limitation interfering with mastication or 
speech.  A 20 percent rating was warranted for motion limited 
to one-half inch (12.7 millimeters (mm)).  A 40 percent 
rating was warranted for motion limited to one-quarter inch 
(6.3 mm).  38 C.F.R. § 4.150, Diagnostic Code 9905 (1992). 

Under the new criteria, limited motion of the 
temporomandibular joint warrants a 10 percent rating when the 
inter-incisal range of motion is from 31 to 40 mm; a 20 
percent rating is warranted when the range is from 21 to 30 
mm; and a 30 percent rating is warranted when the range is 
from 11 to 20 mm.  A 10 percent rating is also warranted for 
lateral excursion from zero to four mm but may not be 
combined with a rating for inter-incisal movement.  38 C.F.R. 
§ 4.150, Diagnostic Code 9905.  Nonunion or malunion of the 
mandible is not indicated in this case; therefore, those 
criteria do not apply.  38 C.F.R. § 4.150, Diagnostic Codes 
9903, 9904 (2006). 

Injuries to the facial muscles are evaluated on the basis of 
functional impairment.  A minimum rating of 10 percent is 
warranted for interference with mastication.  38 C.F.R. 
§ 4.73, Diagnostic Code 5325 (2006). 

The veteran sustained a fracture to the mandible in the left 
subcondylar area when he was struck on the side of his face 
in February 1968.  He underwent a closed reduction and 
intermaxillary fixation.  The wire immobilization was removed 
one month later, but the veteran made slow recovery progress 
and continued to have pain in the left temporomandibular 
joint (TMJ) upon mastication.  Two months after the injury, 
the veteran had mild but resolving tenderness in the TMJ, and 
X-rays showed excellent position of the fracture segments 
with the expectation of complete union.  The veteran was 
returned to full duty.  

In January 1976, a VA examiner noted that the veteran no 
longer had any symptoms of TMJ pain, no functional deficits, 
and no abnormalities shown on X-rays.  In April 1976, the RO 
granted service connection and a noncompensable rating for 
residual conditions of a fracture of the left mandible. 

In May 1982, a VA examiner noted the veteran's reports of 
intermittent TMJ pain when chewing.  The examiner noted a 
deviation of the mandible on opening and fitted the veteran 
for a night guard.  In February 1983, a VA examiner noted 
that the veteran had symptoms of TMJ dysfunction secondary to 
degenerative changes with popping, grinding, and chronic 
localized pain.  Teeth grinding procedures and medication 
provided little relief, but there were no recommendations for 
surgery or fitting of prosthesis.  In December 1985, the RO 
granted a 10 percent rating for the condition. 

In April 1986, a VA dentist noted that the veteran's pain 
continued despite treatments with occlusal equilibration, 
bite planes, transcutaneous electrical nerve stimulation, 
analgesics, and muscle relaxants.  Maximum opening was 40 mm 
without pain.  He prescribed a regimen of controlled opening 
exercises and different medication.  In September 1989, X-
rays showed no evidence of a mandibular fracture or osseous 
abnormality, and the condyles and fossa were normal.  A VA 
examiner noted the veteran's report that he had been 
prescribed stronger pain medication and that the chronic 
facial pain and strong medication interfered with his 
employment for a construction company.  

The RO received the veteran's current claim for an increased 
rating in September 1989.  In May 1992, the Board denied an 
increased schedular rating but granted an additional 10 
percent extraschedular rating because the condition produced 
a marked interference with employment.  In July 1996, the 
Court vacated and remanded the claim because VA had failed to 
consider additional functional loss due to pain and because 
the Board lacked the authority to grant extraschedular 
ratings in the first instance.  VA has continued to develop 
evidence in the claim.  The Board remanded the claim on three 
occasions.  

In January 1998, the veteran was examined by the Chief of 
Dental Service and by the Chief of Oral and Maxillofacial 
Surgery at a VA Medical Center.  One goal of the examination 
was to determine the degree of functional loss.  The 
examiners noted the veteran's reports of constant pain of 
variable intensity, difficulty eating, and the use of a 
variety of pain medications.  The examiners noted normal 
joint sounds in all excursions except that the veteran could 
cause a popping sound in the left meniscus with an extreme 
right excursion.  Both condyles translated without hesitation 
or interference.  The inter-incisal opening was 31 mm, but 
both dentists agreed that there was a malingering factor.  In 
addition, the veteran occasionally deviated his opening to 
the right which would put stress on the left side and 
therefore was not consistent with the site of his previous 
injury.  The examiners noted no abnormalities on the X-rays 
and no evidence of bone loss or malunion of the mandible.  
They diagnosed a completely normal dental examination with 
limitation of motion as malingering and with complete healing 
of the fracture site.  They concluded that the veteran's 
chronic pain was unrelated to a simple uncomplicated 
subcondyle fracture thirty years in the past.  The VA 
radiologist interpreting the X-rays, however, found them to 
be inadequate and recommended repeat examination supplemented 
by a magnetic resonance image or computed tomography if 
appropriate.  The Board remanded the claim in August 1998 in 
part to resolve the issue of the adequacy of X-rays. 

In November 1999, a VA general dentist noted the veteran's 
report of chronic jaw and facial pain and an inability to 
bite hard foods without additional pain.  The examiner noted 
a normal but sluggish range of motion with an inter-incisal 
range of 34 mm.  Lateral excursions were normal and there was 
no opening or closing pain.  The examiner noted that 
concurrent X-rays were entirely normal with no malunion of 
the mandible and a normal bony architecture.  However, a VA 
radiologist noted mild anterior subluxation of the left 
condyle.  The veteran was unable to open his mouth for a 
second view.  Because of the earlier question of X-ray 
adequacy, the dentist ordered computed tomography which 
showed joint space widening in the left TMJ but no bony 
destruction.    

VA outpatient treatment records from 1998 to 2000 show that 
the veteran participated in a program of pain therapy that 
included oral and intravenous medications.  Progress varied 
from fair to no relief.  However, the veteran experienced no 
significant weight loss or other symptoms of inadequate 
nutrition. The veteran subsequently moved to another state. 

In a July 2002 mental health examination, the VA psychiatrist 
noted that the veteran did not report or appear to be in any 
pain.  

In June 2003, a general dentist at a different VA Medical 
Center noted the veteran's reports of worsened chronic jaw 
pain that interfered with sleep and additional pain on 
lateral motion and "popping."  The dentist noted 
indications of TMJ dysfunction, a lateral deviation to the 
right of 11 mm and an inter-incisal opening of 27 mm with 
pain starting when half-way open.  He noted no loss of 
masticatory function or cranial nerve damage.  The dentist 
recommended the veteran be examined by an oral surgeon and 
undergo new magnetic resonance and computed tomography 
studies, but the veteran declined because he had not 
benefited from previous consultations with specialists. 

In October 2004, the RO granted an increased rating of 20 
percent, effective in August 1988, one year prior to the date 
of receipt of the claim.  

In February 2005, the veteran was evaluated by a VA oral 
surgeon who noted the veteran's continued reports of chronic 
jaw pain and a history of little relief from medication, 
night guards, and muscle therapy.  The surgeon did not note a 
review of the claims file but did review the electronic 
medical record file.  However, the surgeon's comments on the 
history of the condition were consistent with the claims 
file.  He noted that the veteran was despondent over his 
overall health and just wanted his problem fixed.  The 
veteran was not enthusiastic for additional tests or 
examinations.  Inter-incisal opening was 30 mm with no 
externally palpable crepitus or tenderness.  Intraoral 
palpation showed some left side tenderness of the masseter 
and temporalis muscle tendons.  Teeth were worn in the area 
of a left side occlusion, but X- rays showed no bone 
degeneration.  The surgeon encouraged the veteran to undergo 
additional testing.  

In September 2005, a VA radiologist reviewed the results of 
magnetic resonance images.  The closed mouth presentation 
showed that the left condyle was incompletely seated in the 
temporal fossa.  The meniscus position was normal but there 
was some anterior and inferior translation.  The open mouth 
view showed slightly greater translation of the left condyle 
but normal meniscus positioning.  There was no evidence of 
degenerative bone disease.  Later that month, the VA general 
dentist from 2003 in consultation with another VA oral 
surgeon reviewed the MRI and the entire claims file.  They 
noted that there was no objective evidence of internal TMJ 
derangement and that the articular discs were functioning 
properly.  They concluded that the limitation of motion of 25 
to 28 mm was muscle in origin and that surgery was not 
indicated. 

The Board concludes that a rating greater than 20 percent for 
the residual conditions of a left mandible fracture with TMJ 
pain is not warranted under either the old or new 
regulations.  The veteran's inter-incisal limitation of 
motion is in the range of 21 to 30 mm.  A higher rating is 
not warranted since the veteran's jaw motion is greater than 
20 mm and because his lateral excursion limitation may not be 
combined with inter-incisal limitation.  

The Board concludes that an increased rating under the 
diagnostic code for muscle injury or for additional 
functional loss due to pain is not warranted.  The Board has 
considered the application of the rating code related to 
muscle injury since the most recent medical evaluation notes 
that the etiology of veteran's pain is muscle and not joint 
related.  However, earlier evaluations cited studies that 
showed some joint subluxation.  The veteran obtained no 
relief from any muscle related therapies and only partial 
relief from regular use of narcotic medication.  The Board 
has also considered whether an increased rating is 
appropriate for additional functional loss due to pain.  
Several evaluators noted no loss of general masticatory 
function, and there is no pathology to support a loss of 
function.  The veteran reported that he has additional left 
side pain only when trying to bite hard foods.  There is no 
evidence that the veteran is unable to maintain weight and 
nutrition.  The Board placed some probative weight on the two 
evaluators' impressions of veteran malingering, a lack of 
desire to cooperate with further studies, and the apparent 
ineffectiveness of numerous therapies despite years of use of 
narcotic pain-relieving medications.  The Board finds that 
additional function loss due to pain, incoordination, limited 
motion, excess motion, fatigability, or weakened motion is 
not shown sufficient to warrant a rating greater than 20 
percent .

The weight of the credible evidence demonstrates that the 
veteran's current residual conditions of a left mandible 
fracture warrant a rating not greater than 20 percent.   As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Post-traumatic Stress Disorder

VA regulations require evaluation of mental disorders using 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. §§ 4.125, 4.126 (2006). 

The regulations for evaluation of mental disorders changed 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996).  

Under the old criteria, a 10 percent rating was warranted for 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
was warranted for a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and by 
reason of the symptoms reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
warranted when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and the symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995). 

Under the new criteria, the General Rating Formula for Mental 
Disorders (including PTSD) provides for a 30 percent rating 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).   

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The RO received the veteran's claim for service connection 
for a mental disorder in July 1992.  

In January 1976, a VA psychiatrist noted the veteran's 
reports of anxiety, social isolation, hallucinations, and 
intrusive thoughts related to experiences in Vietnam.  The 
veteran reported that his anxiety began in service and that 
the symptoms continued after discharge.  The veteran reported 
that in Vietnam he served as a truck driver in convoys 
delivering supplies and equipment to forward areas.  He 
reported that he came under attack on many occasions, that 
some of his friends were killed, and that he was assigned to 
collect the bodies of dead Marines.  The psychiatrist 
diagnosed schizophrenic reaction.  The records showed 
historical references to VA inpatient and outpatient mental 
health treatment in 1977.  In January 1978, the veteran 
received VA mental health counseling following a suicide 
gesture while intoxicated.  Symptoms of anxiety and 
depression were noted to be related to combat experiences as 
well as to domestic and employment difficulties.  In August 
1982, the veteran was hospitalized at a VA facility following 
another suicide gesture while intoxicated.  The attending 
physician did not provide a diagnosis, but he noted symptoms 
of anxiety, depression, social isolation, irritability, and 
insomnia related to combat, domestic, and employment issues. 

In December 1992, a VA examiner noted the veteran's reports 
of continued sleeplessness, irritability, anxiety, and 
startle reaction.  The veteran denied any suicidal ideation 
but experienced auditory hallucinations and intrusive 
thoughts of combat.  He was happily married to his second 
wife but he had few friends or social interactions and felt 
detached from others.  The examiner noted that the veteran's 
constricted affect and depressed mood.  However, judgment and 
insight were fair with no memory or communication deficits.  
The veteran was employed full time as a truck driver.  The 
examiner diagnosed chronic PTSD.  Although the veteran 
received VA care for other conditions from 1992 to 1999, 
there is no record of regular mental health evaluation or 
therapy. 

In July 1999, a VA examiner noted the veteran's reports of 
continued symptoms as noted in 1992 except that he denied any 
hallucinations.  However, the veteran also reported 
nightmares approximately twice per week related to his combat 
experiences.  He had stopped working a year earlier because 
of pain associated with his jaw injury.  He also reported 
that his irritability and desire to remain isolated from 
others was affecting his relationship with his wife and 
daughter.  The examiner noted that the veteran's thoughts and 
speech were organized, coherent, logical, and goal directed.  
Insight was fair and judgment was good.  However, he was 
nervous and dysphoric.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 50, indicating the 
disorder caused serious impairment in the veteran's social 
and occupational functioning.  

In September 1999, the RO granted service connection for 
post-traumatic stress disorder, with a 10 percent rating 
effective from the date of claim in July 1992, and a 30 
percent rating effective the date of the examination in July 
1999. 

VA outpatient treatment notes show that the veteran received 
some on-going evaluation and therapy from 1999 to 2002, 
although the treatment was interrupted for approximately one 
year when the veteran moved to a different state. 

In July 2002, a VA examiner noted the veteran's reports that 
he had not worked since a 1998 industrial accident.  He 
reported that he fell from a large construction vehicle and 
required surgery for a neck injury and some psychiatric 
evaluation.  There is no record of physical or mental 
treatment for this injury in the file.  Subsequent to his 
injury and workers' compensation claim, he had difficulty 
maintaining a relationship with his boss.  However, he did 
have a good relationship with his wife and daughter.  He 
continued to report anxiety, sleeplessness, startle reaction, 
and avoidance of crowds and loud noises such as from 
helicopters.  Nightmares of Vietnam occurred once per week.  
He denied suicidal ideation, hallucinations, ritualistic 
behaviors, or hyper vigilance.  Although the veteran 
complained of depression, the examiner noted a calm demeanor 
and a sense of humor.  Judgment and insight were good.  The 
examiner noted no deficits in speech, thought processes, 
cognition, memory, learning, or attention.  The examiner 
continued the diagnosis of PTSD and assigned a GAF of 51 to 
60, indicating moderate symptoms and moderate difficulty in 
social and occupational functioning. 

VA outpatient treatment records from 2002 to 2005 show some 
periodic follow-up evaluations and notations of prescribed 
anti-depression and anti-anxiety medication.  However, there 
was no evidence of recommendations for or participation in 
any PTSD group therapy. 

In March 2005, a VA examiner, substituting for the veteran's 
regular mental health provider, evaluated the veteran in the 
presence of the veteran's wife.  The veteran reported a 
worsening of his symptoms of depression, anxiety, and 
irritability.  His wife reported that the veteran often spent 
several days at a time living in the nearby woods.  She 
stated that she observed obsessive thought patterns and that 
she provided personal hygiene assistance to the veteran in 
preparation for the appointment, although the veteran was 
otherwise able to perform the daily activities of life.  She 
further stated that the veteran no longer operated a motor 
vehicle and that his isolation was placing a strain on 
relationships with her and their daughter.  The veteran 
reported infrequent suicide ideation in the past but with low 
self-appreciated intent and no plan.  The examiner continued 
to diagnose PTSD and assigned a GAF of 60, indicating 
moderate symptoms.  The examiner also suggested follow-up 
with the regular provider and investigation of possible 
thought or personality changes due to the veteran's closed 
head injury in 1968. 

In June 2005, the veteran's regular VA mental health provider 
noted the veteran's reports of continued auditory 
hallucinations, nightmares, startle reaction, and social 
isolation behaviors that were straining his domestic 
relationships.  The veteran denied any suicidal ideation.  
The examiner adjusted the veteran's medication and assigned a 
GAF of 55, indicating moderate symptoms.  

The Board notes that the veteran has displayed certain 
persistent symptoms of variable degrees of severity 
throughout the pendency of the appeal: anxiety, irritability, 
sleeplessness, nightmares, startle reaction, avoidance of 
crowds and occasional auditory hallucinations, and intrusive 
thoughts related to combat.  However, the veteran did not 
have speech, thought process, or memory deficits.  His 
judgment and insight were fair to good.  On only one occasion 
during the period under consideration, the veteran reported a 
past incident of suicide ideation with no intent or plan.  
Medical intervention was limited to counseling and a 
commitment to a "contract for safety."  The Board places 
less probative weight on reports of suicide gestures in the 
1970's since they were remote in time to his current 
condition, not discussed in any recent medical reports, and 
were always associated with intoxication and some non-service 
connected issues.  

The Board concludes that from July 10, 1992, to July 10, 
1999, an increased rating greater than 10 percent for PTSD is 
not warranted under either the old or new regulations.  
During this period the veteran had few friends but did 
maintain a good relationship with his family.  He was 
employed full time, leaving near the end of this period 
because of pain from physical injuries and apparently due to 
some work-related injury.  Higher ratings under either the 
old or new regulations are not warranted because there were 
no memory deficits, panic attacks, or definite impairment of 
social or occupational relationships due to PTSD.  There is 
no intermittent inability to perform occupational tasks 
shown.  The evidence also does not show more than mild 
impairment of social and industrial function.

The Board concludes that from July 10, 1999, to March 21, 
2005, an increased rating greater than 30 percent is not 
warranted.  Only the new regulations are applicable.  
Starting in July 1999, examiners noted that the veteran's 
symptoms of irritability and desire for personal isolation 
were placing a strain on his domestic relationships.  
Examiners noted that his irritability caused conflicts with 
his boss and contributed to his inability to return to work.  
A higher rating is not warranted because his reliability and 
productivity was not reduced by inadequate speech, impaired 
thought processes, memory deficits, frequent panic attacks, 
or impaired judgment or insight.  Although strained, his 
relationship with his family was intact and supportive.  
Furthermore, the veteran's symptoms were not so severe as to 
warrant regular in-patient or outpatient treatment in a PTSD 
treatment program.  The Board finds that the evidence does 
not show occupational and social impairment with reduced 
reliability and productivity due to the psychiatric 
symptomatology during this period.  While the veteran was 
assigned a GAF at the July 1999 examination at the upper end 
of the category reflecting serious symptomatology, the 
narrative symptomatology discussed in that report is not 
consistent with a rating greater than 30 percent.  
Furthermore, the July 2002 examination assigned a GAF in the 
moderate range of symptoms that was more consistent with the 
symptomatology discussed in the narrative report.

Finally, the Board concludes that a rating greater than 50 
percent is not warranted as of March 21, 2005 when examiners 
noted the veteran's avoidance behavior that included spending 
days in the woods, avoiding interaction even with his family.  
Although the family relationship was strained, it was not 
abandoned.  Examiners continued to assign GAF scores 
indicating moderate symptoms, and there was no evidence of 
more intense treatment.  A higher rating is not warranted 
because there was no evidence of inadequate speech, impaired 
thought processes, memory deficits, frequent panic attacks, 
or impaired judgment or insight.  Although the veteran sought 
social isolation, his mental disorder did not impair skills 
that could be employed in solitary, lightly supervised jobs.  
There was no evidence that his irritability resulted in 
impaired impulse control or violent confrontations.  The 
veteran was able to perform all activities of daily living.  
The spouses' report of neglect of hygiene after trips to the 
woods appeared to be related to outdoor camping rather than 
neglect caused by his disorder.  There was no evidence of 
spatial disorientation, illogical speech or thought, or 
obsessive rituals.  As noted, one report of a past suicide 
ideation was with low intent and no plan.  Medical 
intervention was minimal.  The veteran was not admitted to 
any regular PTSD group or individual treatment program.  

The weight of the credible evidence demonstrates that the 
veteran's current PTSD does not warrants an increased initial 
rating more than those initial ratings assigned..  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for the residual conditions of a left 
mandible fracture with temporomandibular joint pain is 
denied. 

An increased initial rating for post-traumatic stress 
disorder is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


